ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Al Haydar Group                                 ) ASBCA No. 62477
                                                )
Under Contract No.     W912D1-15-C-0002         )

APPEARANCE FOR THE APPELLANT:                      Mr. Nazar Haider Shakir
                                                    General Manager

APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                    Army Chief Trial Attorney
                                                   CPT Eugenee M. Gray, JA
                                                    Trial Attorney

                                ORDER OF DISMISSAL

     By correspondence dated April 29, 2020, Mr. Nazar Haider Shakir, General
Manager for appellant, filed a notice of appeal by email. The Board docketed the appeal
on May 3, 2020.

        By Order dated May 4, 2020, appellant was directed to show that it is represented
in this appeal by a person who meets the criteria of Board Rule 15(a), or to designate a
proper person as its representative. This Order was sent to appellant via email to the
address provided on appellant’s notice of appeal. The Board did not receive a response to
this Order.

         By Show Cause Order dated June 16, 2020, the Board ordered appellant to show
that it is represented in these proceedings by a person meeting the criteria of Board
Rule 15(a), or designate a proper person to represent it. The Order stated that if appellant
did not comply, the Board intended to dismiss this appeal without further notice to the
parties. The Order was sent to appellant via email to the address provided in the notice of
appeal.

       Appellant responded to the Board’s Show Cause Order the following day, June 17,
2020, with an email stating “[t]hank you and let me prepare the apeal [sic] and send back
via requested email.” The email did not include the information concerning appellant’s
Rule 15(a) representative requested by the Board in its May 4, 2020 Order or its June 16,
2020 Show Cause Order. The Board has received no further communication from
appellant since its June 17, 2020 email.
      Since the Board cannot proceed without a representative meeting the requirements
of Board Rule 15(a), this appeal is dismissed.

      Dated: July 9, 2020



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

 I concur                                        I concur



 RICHARD SHACKLEFORD                             OWEN C. WILSON
 Administrative Judge                            Administrative Judge
 Vice Chairman                                   Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62477, Appeal of Al Haydar Group,
rendered in conformance with the Board’s Charter.

      Dated: July 10, 2020




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2